Opinion
KOONTZ, C.J.
In a jury trial on July 19, 1989, Dean Mason Satterfield, appellant, was convicted of possession of cocaine with intent to distribute and sentenced to twenty years imprisonment and fined $25,000. The sole issue on appeal is whether the trial court erred in allowing the Commonwealth to introduce into evidence portions of Satterfield’s statement which referred to past drug dealings. We hold that the trial court erred by admitting into evidence those portions of Satterfield’s statement that referred to prior drug sales.
On December 2, 1988, narcotics agents of the Southside Regional Task Force stopped and searched Satterfield in South Boston after receiving information that he would be dealing drugs at the Hardee’s Restaurant. Upon searching Satterfield, the agents found .78 grams of cocaine in three foil packets in the bottom of a pack of cigarettes he was carrying. Satterfield was arrested and transported to the police station where he was advised of his Miranda rights. After executing a waiver of rights form, Satterfield made an oral statement to the police admitting he had purchased the cocaine and had intended to resell it.
At trial, the Commonwealth put on evidence of Satterfield’s statement by having one of the agents who received the statement testify. The agent testified: “He said that he purchased the three packets of cocaine from a black male driving a light blue Thunder bird. . . . And that he was going to resell the three packets that he had purchased for twenty dollars each, he was going to resell them for twenty-five dollars each .... [H]e further stated *26that he had spent a lot of money in the past several months with this individual and that the most that he had bought. . . .” Defense counsel objected and had the court note his continuing objection. The trial court overruled the objection. The agent then further testified that “the most that he [Satterfield] had purchased from him at any one time was five hundred dollars and he had resold it for one thousand dollars.”
Satterfield contends the trial court should have excluded from evidence the portions of his statement pertaining to prior drug dealings. The law regarding exclusion from evidence of other crimes has been frequently recited under various circumstances. As a general rule in a criminal prosecution, evidence that shows the defendant has committed other crimes is inadmissible for the purpose of proving the defendant committed the crime charged, even though the other crimes are of the same nature. E.g., Donahue v. Commonwealth, 225 Va. 145, 155, 300 S.E.2d 768, 773 (1983); Kirkpatrick v. Commonwealth, 211 Va. 269, 272, 176 S.E.2d 802, 805 (1970). However, well established exceptions to that rule allow evidence of other crimes to be admitted if it is connected with the charged offense or if “it tends to prove any relevant element of the offense charged,” such as intent or motive. Kirkpatrick, 211 Va. at 272, 176 S.E.2d at 805; accord Donahue, 225 Va. at 155, 300 S.E.2d at 773; Barber v. Commonwealth, 5 Va. App. 172, 180, 360 S.E.2d 888, 891-92 (1987). These exceptions are qualified by the test of whether “the legitimate probative value outweighs the incidental prejudice to the accused.” Hawks v. Commonwealth, 228 Va. 244, 247, 321 S.E.2d 650, 652 (1984)(quoting Lewis v. Commonwealth, 225 Va. 497, 502, 303 S.E.2d 890, 893 (1983)); accord Boyd v. Commonwealth, 213 Va. 52, 53, 189 S.E.2d 359, 360 (1972); Barber, 5 Va. App. at 180, 360 S.E.2d at 892.
The Commonwealth argues that since Satterfield’s possession of cocaine was not in dispute, the only fact in issue was whether Satterfield intended to distribute the cocaine and therefore the evidence of prior cocaine dealings was properly admitted to show intent. Further, the Commonwealth argues appellant is not entitled to delete probative portions of an otherwise admissible confession. While we may agree that appellant is not entitled to delete probative portions of an otherwise admissible confession, see Fleenor v. Commonwealth, 200 Va. 270, 105 S.E.2d 160 (1958); *27Pierce v. Commonwealth, 2 Va. App. 383, 345 S.E.2d 1 (1986), we do not reach that issue here since we find the portions of Satterfield’s statement pertaining to other drug dealings were not otherwise admissible.
Though the Virginia Supreme Court has been willing to allow evidence of other crimes to prove intent or motive, see Scott v. Commonwealth, 228 Va. 519, 323 S.E.2d 572 (1984), the Court has repeatedly found evidence of prior drug transactions inadmissible in cases concerning the sale of drugs or possession of drugs with the intent to sell. See Donahue, 225 Va. 145, 300 S.E.2d 768; Eccles v. Commonwealth, 214 Va. 20, 197 S.E.2d 332 (1973); Boyd, 213 Va. 52, 189 S.E.2d 359. In Boyd, the Court found the defendant’s heroin sales two days prior to the heroin sale for which he was tried were unrelated. Therefore, the Court held the evidence of the prior sales was inadmissible since it did not fall within an exception to the general rule and its prejudicial effect outweighed its probative value. 213 Va. at 53, 189 S.E.2d at 359-60.
The issue presented here is similar to that presented in Donahue. In Donahue, the defendant was convicted of possession of phencyclidine (PCP) with intent to distribute. The Commonwealth put on evidence of the defendant’s drug dealings from about a month and a half earlier, including her confession that she had been selling PCP. The trial court gave the jury limiting instructions explaining that the evidence of the defendant’s prior drug dealings was admitted for the purpose of proving intent or knowledge but not to show she was guilty of the crime charged. The Court reversed the conviction after holding that none of the Kirkpatrick exceptions were applicable and that their decision in Boyd was controlling. Donahue, 225 Va. at 156, 300 S.E.2d at 774. The Court stated: “Since we have no way of knowing the effect the court’s admission of testimony as to defendant’s prior criminal acts . . . had upon the minds of the jury, we cannot say that the error was not prejudicial.” Id. at 156, 300 S.E.2d at 11 A.
In the present case, Satterfield’s admitted prior drug dealings and the cocaine possession for which he was being tried were unrelated except for his source of the cocaine. There was no evidence or assertion that the crimes were part of a scheme or otherwise connected. Also, since Satterfield admitted he intended to sell the cocaine, the probative value of the evidence of prior crimes is *28greatly diminished and outweighed by the prejudicial effect of that evidence. For these reasons and consistent with our view of the prevailing Supreme Court decisions, we hold that the evidence of Satterfield’s prior drug dealings was not admissible. Accordingly, the judgment below is reversed.

Reversed.

Benton, J., concurred.